DETAILED ACTION

1.	Notice of Pre-AIA  or AIA  Status:  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-21 are presented for examination.

3.	This Non Final Office Action is in response to application 16/783866 filed on February 6, 2020.

4.	Claims in this application are allowable subject matter.  An allowance has been delayed due to objections.  Applicant has been contacted in various ways (e.g., voicemails on phone calls to 408-914-1503 and 650-823-3835, emails to stephan@matterlightip.com and ariana@matterlightip.com) to resolve the objections without submitting any rejection, however Applicant has not replied.  Since the Applicant has not replied, this non-final rejection with only objections has been submitted.

5.	International Search Report(s) mentions the PCT requirements of the Unity of Invention related to example 10 (10.30).  Since application 16/783866 is submitted as a Utility application type under 35 USC 111(a) as per EFS AR, application 16/783866 is not treated as a National Stage Application. 


Paper Submitted

6.	It is hereby acknowledged that the following papers have been received and placed of record in the file:

a.	Information Disclosure Statements as received on October 27, 2020, October 21, 2020, June 22, 2020, April 23, 2020, and August 31, 2021 were considered.

Claim Interpretation

7.	Claim 1 recites “reference intent.”  

Instant specification [0024] states “power profile data library 20 has a first reference intent 28 and second reference intent 30” and “the first reference intent 28 may be ‘graphics-intensive’ and the second referent intent 30 may be ‘startup’ or any other label designated to characterize demands or loads on equipment included in the system on which the program is running.  The first reference intent 28 has a first power profile 32 associated therewith,” [0026] states “power profile data library 20 only has first and second power profiles 32 and 38,” and “the power profile data library 20 may include more power profiles, [] each power profile being associated with a respective reference intent.”

	Since the instant specification does not explain “reference intent” more clearly, a brief search reveals Hull et al. (US Pub 20050177385).

Hull et al. [0052] states “the customization process indicates intent to manage view of their profile.”
	
	Based on instant specification and Hull, the recited “reference intent” interpretation can be a source/file/data of the intented power profile within the invention.

Claim Objections

8.	Claims 2-7, 11, 12 and 18 are objected to 37 C.F.R. 1.75 because of the following informalities:
	
9.	Claim 2 recites “with the first and second section” in the “an intent selection” limitation followed by “first and second sections in the “a power profile” limitation.  Such that the claim is consistent, the “an intent selection” limitation is viewed as -- with the first and second sections -- for further examination.  The same is true in claims 3 (which recites “each of the first and second section”) and 4 (which recites “with the first and second section”), and 11 (which recites “with the first 

Claims 3-7, and 12 incorporate the deficiencies of claims 2, 3, 4 and 11, through dependency, and are also objected.

10.	Claim 2 recites “the power profile data.”  “Power profile data” has no support in the claims nor in the instant specification.  Instead, claim 1 recites “a power profile data library.”   Since claim 2 recites “the power profile data” where “the” indicates an antecedent basis (i.e., claim 1 recited “a power profile data library”), the feature is viewed as – the power profile data library – for further examination.  The same is true in claim 11.

Claims 3-7 and 12 incorporate the deficiencies of claims 2 and 11, through dependency, and are also objected.

11.	Claim 2 recites “the respective section.”  There is no antecedent for “the respective section” in claims 1 and 2.  Claim 6 recites “for respective section.”  And, claim 7 recites “the respective section.”  The claim 2 recited “the respective section” is viewed as -- a respective first or second section – for further examination.  The claim 6 recited “for respective section” is viewed as – for the respective first or second section – for further examination.  The claim 7 recited 
	
Claims 3-7 incorporate the deficiencies of claims 2 and 6, through dependency, and are also objected.

12.	Claim 3 recites “executed on a consumer device” which has an antecedent basis in claim 3 line 9.  The feature is viewed as – executed on the consumer device – for further reexamination.

Claims 4-7 incorporate the deficiencies of claim 3, through dependency, and are also objected.

13.	Claim 11 recites “for the respective section.”  There is no antecedent basis for “the respective section” in claim 10.  The claim 11 recited “the respective section” is viewed as – a respective first or second section – for further examination.

Claim 12 incorporates the deficiencies of claim 11, through dependency, and are also objected.


14.	Claim 11 recites “to associate a power profile.”  “To associate a power profile” is a specific feature because this “power profile” is associated with “a respective 

Claim 12 incorporates the deficiencies of claim 11, through dependency, and are also objected.

15.	Claim 18 recites “having first and second sections” which is followed by “the first section” and “the second section.”  To have proper antecedent basis (plurality included, as recited with “processors” in claim 16), the recited “having first and second sections” is viewed as – having a first second section and a second section – for further examination.  The following features “the first section” and “the second section” then have clear antecedent basis.


Allowable Subject Matter

16.	Claims 1, 10, 13, 18 and 19 of the present invention are directed towards a processor power profile.  Independent claims 1, 10, 13, 18 and 19 each identify the following uniquely distinct combination of features:
storing a power profile data library on a computer-readable medium, the power profile data library including:
a first reference intent
a first power profile associated with the first reference intent and having a respective first maximum clock speed for a first processor and a respective second maximum clock speed for a second processor
a second reference intent
a second power profile associated with the second reference intent and having a respective first maximum clock speed for the first processor and a respective second maximum clock speed for the second processor, the first maximum clock speed of the first power profile being different from the first maximum clock speed for the second power profile.


17.	Regarding allowable claims 1, 10, 13, 18 and 19 presented above, the following is an examiner’s statement of reasons for allowance.  The following are the closest prior art:

Tran et al. (US Pub 20040001533) [0082] states that the profile is received. 

Kurtzman et al. (US Pub 20040001533) [0050] teach a collection of data (resource usage profiles) that is stored in memory of a computing device.  

Midkiff et al. (IN 938DEL2004 A) page 2 states “the power profile enables the precise isolation and identification of instructions relative to amounts of power consumed during the execution of those instructions.”  Page 3 

Aashiem et al. (US Pub 20040268159) [0010] states “the power profile includes a plurality of power consumption values and a plurality of identified instructions.  Each value of power consumption is associated with the power profile with an identified instruction.”  [0019] states “the power profile enables the precise isolation and identification of instructions relative to amounts of power consumed during the execution of those instructions.”  [0025] states “host computer 104 is generally configured to profile the power consumption on target device 102 with respect to software instructions executing on the device 102.”  “Host computer 104 generates a power profile that correlates power consumption on target device 102 with the execution of specific software instructions on the 

Stant et al. (WO 1991000565 A2) page 2 states “one of the microprocessors is low power low performance low speed processor for performing background tasks.  The other microprocessor is a high power high performance processor that may run at one of several high speeds for performing computationally intensive foreground tasks.”  And, page 3 states “the performance of all tasks at high speed may require high capacity peripheral devices which are only active for a small percentage of the device operation time.  Accordingly to the invention, each task is performed at its lowest required speed, thereby preventing overload, permitting the use of lower capacity peripherals and enhancing system efficiency.”



	McGraine et al. (US Pub 20110022870) [0038] [0042] [0089].

Chan et al. (US Pub 20170371394) [0016] [0021] [0022] [0024] [0031] [0032] [0040] [0047]-to-[0056].

	Yeung (US Pub 20140013098) [0026]-to-[0028] [0036].

According to TechTarget, “a multicore processor is an integrated circuit (IC) to which two or more processors have been attached for enhanced performance, reduced power consumption, and more efficient simultaneous processing of multiple tasks (see parallel processing).  A dual core set-up is somewhat comparable to having multiple, separate processors installed in the same computer, but because the two processors are actually plugged into the same socket, the connection between them is faster.”  “Multi-core processing is a growing industry 

18.	In summary, nowhere do the prior art disclose the unique combination of steps/elements listed above.  The unique combination of steps/elements listed above are a novel combination.  The definitions, presented above, provide explanation/clarification to some critical features (e.g.., multi-core processor, power profile).  Upon Applicant overcoming the objections, then the prior art, either singularly or in combination fails to anticipate or render obvious the present invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

19.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to O. Charlie Vostal whose telephone number is 571-270-3992.  The examiner can normally be reached on 8:30am to 5:00pm EST Monday thru Friday.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the Public PAIR system, see http://portal.uspto.gov/pair/PublicPair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/ONDREJ C VOSTAL/           Primary Examiner, Art Unit 2452                                                                                                                                                                                             
	September 16, 2021